





Exhibit 10.2
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (“Agreement”), entered into as of March 24, 2017, by and
between Impax Laboratories, Inc., a Delaware corporation (the “Company”), and
Paul M. Bisaro (the “Executive”).
WITNESSETH:
WHEREAS, the Executive possesses unique personal knowledge, experience and
expertise;
WHEREAS, effective as of March 27, 2017 (the “Effective Date”), the Company
desires to employ the Executive, and the Executive desires to be employed by the
Company, upon the terms and subject to the conditions set forth in this
Agreement; and
WHEREAS, the Company and the Executive desire to enter into this Agreement as to
the terms and conditions of the Executive’s employment with the Company
effective as of the Effective Date.
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
1.
EMPLOYMENT AND DUTIES

1.1    Term of Employment. The Executive’s initial term of employment under this
Agreement shall commence on the Effective Date and shall continue until the
second anniversary of the Effective Date (the “Initial Term”), unless further
extended or earlier terminated as provided in this Agreement. This Agreement
will automatically be renewed for single one-year periods unless written notice
of non-renewal (a “Non-Renewal Notice”) is provided by either party at least 90
days prior to the end of the Initial Term or the successive one-year period then
in effect or unless earlier terminated as provided in this Agreement. Neither
non-renewal of this Agreement for additional periods after the second
anniversary of the Effective Date, nor expiration of this Agreement as a result
of such non-renewal, shall, by itself, result in termination of the Executive’s
employment. The period of time between the Effective Date and the




--------------------------------------------------------------------------------





termination of the Executive’s employment under this Agreement or the expiration
of this Agreement, whichever is earlier, shall be referred to herein as the
“Term.”
1.2    General.
1.2.1    During the Term, the Executive shall have the titles of President and
Chief Executive Officer of the Company and shall have general supervision of all
of the departments and business of the Company and shall prescribe the duties of
all other officers and employees of the Company and such other authorities,
duties and responsibilities as are prescribed by the Company’s bylaws and as may
from time to time be delegated to him by the Board of Directors of the Company
(the “Board”). The Executive shall faithfully and diligently discharge his
duties hereunder and use his best efforts to implement the policies established
by the Board from time to time. During the Term, the Executive shall be the
highest ranking executive of the Company and no other officer will be appointed
with authority over the Executive, and the Executive shall report directly to
the Board.
1.2.2    The Executive shall devote all of his business time, attention,
knowledge and skills faithfully, diligently and to the best of his ability, in
furtherance of the business and activities of the Company; provided, however,
that nothing in this Agreement shall preclude the Executive from devoting
reasonable periods of time required for:
(i)serving as a director or member of a committee, in each case, in a non-lead,
non-chair role, of up to two (2) publicly traded corporations and up to one (1)
private organization or corporation, in each case, that does not, in the good
faith determination of the Board, compete with the Company or otherwise create,
or could create, in the good faith determination of the Board, a conflict of
interest with the business of the Company;
(ii)delivering lectures, fulfilling speaking engagements, and any writing or
publication relating to his area of expertise; provided, however, that any fees,
royalties or honorariums received therefrom shall be promptly turned over to the
Company;
(iii)engaging in professional organization and program activities;


2

--------------------------------------------------------------------------------





(iv)managing his personal passive investments and affairs; and
(v)participating in charitable or community affairs;
provided that such activities do not materially, individually or in the
aggregate, interfere with the due performance of his duties and responsibilities
under this Agreement or create a conflict of interest with the business of the
Company, as determined in good faith by the Board. Notwithstanding the
foregoing, the Executive shall be permitted to continue to serve on the boards
of directors upon which he serves as of the Effective Date, provided, that he
takes all reasonably necessary actions to terminate any such service that
violates this Section 1.2.1 on or prior to the three-month anniversary of the
Effective Date and, in the interim, shall cooperate with the Board to limit any
interference, conflict or violation. The Company represents that, based on
current facts and circumstances, for the purposes of this Section 1.2 and
Section 6.3, the Company acknowledges and accepts the Executive’s service on the
boards of directors of Allergan plc and Zoetis, Inc.
1.2.3    The Executive shall obtain a comprehensive medical examination every
two years during the Term, and the Company shall reimburse the Executive the
cost thereof to the extent not reimbursed by health insurance.
1.2.4    The Board shall appoint the Executive as a member of the Board no later
than the first regularly scheduled meeting of the Board following the
Executive’s commencement of employment. At or prior to such meeting, the Board
shall amend the Company’s bylaws to increase the number of authorized directors
to nine. Thereafter, during the Term, at each applicable annual meeting of the
Company’s stockholders, the Board shall nominate and recommend the election of
the Executive by the Company’s stockholders as a director. Upon Termination for
any reason under this Agreement or upon the expiration of the Term of this
Agreement, the Executive shall resign immediately upon request of the Board from
all officer and director positions held by him with the Company and its
affiliates.
1.3    Reimbursement of Expenses. During the Term, the Company shall pay the
reasonable expenses incurred by the Executive in the performance of his duties
hereunder, including, without


3

--------------------------------------------------------------------------------





limitation, those incurred in connection with business related travel
(including, in the discretion of Executive, first class or business class
travel), or entertainment, or, if such expenses are paid directly by the
Executive, the Company shall promptly reimburse him for such payments, provided
that the Executive properly accounts for such expenses in accordance with the
Company’s business expense reimbursement policy. To the extent any such
reimbursements (and any other reimbursements of costs and expenses provided for
herein) are includable in the Executive’s gross income for Federal income tax
purposes, all such reimbursements shall be made no later than March 15 of the
calendar year next following the calendar year in which the expenses to be
reimbursed are incurred.
2.
COMPENSATION

2.1    Base Salary. During the Term, the Executive shall be entitled to receive
a base salary at the annual rate of $850,000, subject to increase, or decrease,
only if salary decreases are concurrently implemented across the senior
executives of the Company, as determined by the Board or its Compensation
Committee from time to time in its discretion, payable in accordance with the
payroll practices of the Company (the “Base Salary”).
2.2    Incentive Bonuses. In addition to the Base Salary, during the Term the
Executive shall participate in the Company’s management bonus program whereby
the Executive will be eligible to receive an annual cash incentive bonus based
upon a percentage of the Base Salary and attainment of goals established in
writing by the Board or its Compensation Committee at the beginning of each year
(the “Incentive Bonus”) for each completed calendar year (subject to Section 4.4
hereof) of service with the Company. Such bonus shall be paid within 2-1/2
months following the end of the calendar year to which it relates, subject to
Executive’s continuous employment through the last day of the calendar year to
which such bonus relates. The Executive’s Incentive Bonus for 2017 (targeted at
a minimum of 100% of the Base Salary and potentially up to 150% of the Base
Salary depending upon the achievement of certain business and individual
objectives and criteria) will be prorated based on the number of days elapsed in
the year before and after the Effective Date.


4

--------------------------------------------------------------------------------





2.3    Stock Option Award. Subject to approval by the Board, on the Effective
Date or as soon as reasonably practicable thereafter, the Company shall grant to
the Executive an option (the “Option”) to purchase 850,000 shares of Company
common stock under, or on substantially the same terms as, its Third Amended and
Restated 2002 Equity Incentive Plan, as may be amended from time to time (the
“Plan”). The Option shall have an exercise price per share equal to the closing
trading price of Company common stock on the date of grant. The Option shall
vest and become exercisable with respect to 25% of the shares subject to the
Option on each of the first four anniversaries of the Effective Date, in each
case, subject to Executive’s continued employment to the Company through the
applicable vesting date. The Option will otherwise be subject to the terms and
conditions of the Plan and the Company’s standard form of stock option agreement
or terms and conditions substantially similar thereto. During the Term, the
Executive shall be eligible to receive such other grants of equity awards in
such amounts and subject to such terms as determined by the Compensation
Committee in its sole discretion.
2.5    Additional Compensation. During the Term, in addition to the foregoing,
the Executive shall be eligible to receive such other compensation as may from
time to time be awarded him by either the Board or the Compensation Committee in
its sole discretion.
3.
EMPLOYEE BENEFITS

During the Term, the Executive shall be entitled to paid time off generally made
available to executive personnel of the Company and to participate in and have
the benefit of all group life, disability, hospital, surgical and major medical
insurance plans and programs and other employee benefit plans and programs as
generally are made available to executive personnel of the Company, as such
benefit plans or programs may be amended or terminated in the sole discretion of
the Board and with the concurrence of the Compensation Committee, from time to
time. The Executive shall accrue up to twenty (20) days paid time off each
calendar year which will accrue in accordance with the Company’s Paid Time Off
(PTO) & Holiday Policy.
4.
TERMINATION OF EMPLOYMENT



5

--------------------------------------------------------------------------------





4.1    General. The Executive’s employment under this Agreement may be
terminated without any breach of this Agreement only on the following
circumstances:
4.1.1    Death. The Executive’s employment under this Agreement shall terminate
upon his death.
4.1.2    Disability. If the Executive suffers a Disability (as defined below),
the Company may terminate the Executive’s employment under this Agreement upon
30 days prior written notice; provided that the Executive has not returned to
full time performance of his duties during such 30-day period. For purposes of
this Agreement, “Disability” shall mean the Executive’s inability to perform his
duties and responsibilities hereunder, with or without reasonable accommodation,
due to any physical or mental illness or incapacity, which condition either (i)
has continued for a period of 180 days (including weekends and holidays) in any
consecutive 365-day period, or (ii) is projected by the Board in good faith
after consulting with a doctor selected by the Company and consented to by the
Executive (or, in the event of the Executive’s incapacity, his legal
representative), such consent not to be unreasonably withheld, that the
condition is likely to continue for a period of at least six consecutive months
from its commencement.
4.1.3    Good Reason. The Executive may terminate his employment under this
Agreement for Good Reason (as defined below) at any time on or prior to the 60th
day after the occurrence of any of the Good Reason events set forth in the
following sentence. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following events without the Executive’s consent and
which is not cured by the Company upon written notice by the Executive, such
notice to have been provided by the Executive within 30 days of any such event
having occurred:
(i)any action or inaction by the Company constituting a material breach of the
Agreement by the Company;
(ii)a material diminution of the authorities, duties or responsibilities of the
Executive set forth in Section 1.2 above (other than temporarily while the
Executive is physically or


6

--------------------------------------------------------------------------------





mentally incapacitated and unable to properly perform such duties, as determined
by the Board in good faith);
(iii)the loss of any of the titles of the Executive with the Company set forth
in Section 1.2 above;
(iv)a material reduction by the Company in the Base Salary or in any of the
percentages of the Base Salary payable as an Incentive Bonus, but, except in the
case of a reduction following a Change in Control (as defined below), not
including a reduction in the Base Salary or in any of the percentages of the
Base Salary payable as an Incentive Bonus which is consistent with the reduction
in the Base Salary or in any of the percentages of the Base Salary payable as an
Incentive Bonus imposed on all senior executives of the Company;
(v)the failure by the Board to, at the end of the applicable Board term,
nominate or renominate the Executive to serve as a member of the Board (other
than as a result of the Executive’s death or Disability, or because of a legal
prohibition under applicable law or regulation);
(vi)the assignment to the Executive of duties or responsibilities that are
negatively and materially inconsistent with any of his duties and
responsibilities set forth in Section 1.2 hereof;
(vii)a material change in the reporting structure set forth in Section 1.2.1
hereof;
(viii)the delivery to the Executive by the Company of a Non-Renewal Notice; or
(ix) a Change in Control occurs.
4.1.4    Without Good Reason. The Executive may voluntarily terminate his
employment under this Agreement without Good Reason upon written notice by the
Executive to the Company at least 60 days prior to the effective date of such
termination (which termination the Company may, in its sole discretion, make
effective earlier than the date set forth in the Notice of Termination (as
defined below)).
4.1.5    Cause. The Company may terminate the Executive’s employment under this
Agreement at any time for Cause (as defined below). For purposes of this
Agreement, termination for


7

--------------------------------------------------------------------------------





“Cause” shall mean termination of the Executive’s employment because of the
occurrence of any of the following as determined in good faith by the Board:
(i)    the willful and continued failure by the Executive to substantially
perform his obligations under this Agreement (other than any such failure
resulting from the Executive’s incapacity due to a Disability); provided,
however, that the Company shall have provided the Executive with a Notice of
Termination specifying such failure and the Executive shall have been afforded
at least 15 business days within which to cure same;
(ii)    the indictment of the Executive for, or his conviction of or plea of
guilty or nolo contendere to, a felony or any other crime involving moral
turpitude or dishonesty;
(iii)    the Executive’s willful misconduct in the performance of his duties
hereunder (including theft, fraud, embezzlement, and securities law violations;
(iv)    the Executive’s violation of the Company’s Code of Conduct or other
written policies; provided, however, that the Company shall have provided the
Executive with a Notice of Termination specifying such failure and the Executive
shall have been afforded at least 15 business days within which to cure same; or
(v)    the Executive’s willful misconduct other than in the performance of his
duties for the Company (including theft, fraud, embezzlement, and securities law
violations) that is actually or potentially materially injurious to the Company
in the Company’s reasonable business judgement, monetarily or otherwise.
For purposes of this Section 4.1.5, no act or failure to act on the part of the
Executive shall be considered “willful,” unless done, or omitted to be done,
without reasonable belief that his action or omission was in, or not opposed to,
the best interest of the Company (including its reputation). Prior to any
termination for Cause, the Company shall provide the Executive with a Notice of
Termination specifying the event constituting Cause and shall give the Executive
the opportunity to appear before the Board to present his views on the Cause
event. If, after such hearing, the majority of the full Board (excluding the
Executive)


8

--------------------------------------------------------------------------------





does not support such termination, the Notice of Termination shall be rescinded.
After providing the notice in the foregoing sentence, the Board may suspend the
Executive with full pay and benefits until a final determination pursuant to
this Section has been made.
4.1.6    Without Cause. The Company may terminate the Executive’s employment
under this Agreement without Cause immediately upon written notice by the
Company to the Executive, other than for death or Disability.
4.1.7    Definition of Change in Control. For purposes of this Agreement, a
“Change in Control” shall be deemed to occur upon any of the following events,
provided that such an event is a Change in Control Event within the meaning of
Code Section 409A (as defined below): (a) any “person” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the common stock), becoming the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities; (b) during
any period of 12 consecutive months, the individuals who, at the beginning of
such period, constitute the Board, and any new director whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of the 12-month period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board; (c) a merger or consolidation of
the Company with any other corporation or other entity, other than a merger or
consolidation that would result in the voting securities of the Company
outstanding immediately prior thereto (and held by persons that are not
affiliates of the acquirer) continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of


9

--------------------------------------------------------------------------------





the Company or such surviving entity outstanding immediately after such merger
or consolidation; provided, however, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (other than those covered by the exceptions in clause (a) of this Section
4.4.4) acquires more than 50% of the combined voting power of the Company’s then
outstanding securities shall not constitute a Change in Control; or (d) the
consummation of a sale or other disposition by the Company of all or
substantially all of the Company’s assets, including a liquidation, other than
the sale or other disposition of all or substantially all of the assets of the
Company to a person or persons who beneficially own, directly or indirectly,
more than 50% of the combined voting power of the outstanding voting securities
of the Company immediately prior to the time of the sale or other disposition.
4.2    Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive (other than termination by reason of the
Executive’s death) shall be communicated by written Notice of Termination to the
other party of this Agreement. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide the basis for
such termination.
4.3    Date of Termination. The “Date of Termination” shall mean (a) if the
termination is the result of the Executive’s death, the date of his death, (b)
if the termination is pursuant to Section 4.1.2 hereof, 30 days after the Notice
of Termination is given (provided that the Executive shall not have returned to
the performance of his duties on a full-time basis during such 30-day period),
(c) if the termination is pursuant to Section 4.1.3 or Section 4.1.5 hereof, the
date specified in the Notice of Termination after the expiration of any
applicable cure period, (d) if the termination is pursuant to Section 4.1.4
hereof, the date specified in the Notice of Termination which shall be at least
60 days after the Notice of Termination is given, or such earlier date as the
Company shall determine in its sole discretion,


10

--------------------------------------------------------------------------------





and (e) if the termination is pursuant to Section 4.1.6 hereof, the date on
which the Notice of Termination is given.
4.4    Compensation Upon Termination.
4.4.1    Termination for Cause or without Good Reason. If the Executive’s
employment shall be terminated by the Company for Cause or by the Executive
without Good Reason, the Executive shall receive from the Company: (a) any
earned but unpaid Base Salary through the Date of Termination, paid in
accordance with the Company’s standard payroll practices; (b) any Incentive
Bonus earned but unpaid for a prior fiscal year, paid in accordance with Section
2.2 (including payment timing); (c) reimbursement for any unreimbursed expenses
properly incurred and paid in accordance with Section 1.3 hereof through the
Date of Termination; (d) payment for any accrued but unused vacation time in
accordance with Company policy; (e) all stock options and restricted stock
previously granted to the Executive that have vested in accordance with the
terms of such grants; and (f) such vested accrued benefits, and other payments,
if any, as to which the Executive (and his eligible dependents) may be entitled
under, and in accordance with the terms and conditions of, the employee benefit
arrangements, plans and programs of the Company as of the Date of Termination,
other than any severance pay plan (such amounts and benefits set forth in
clauses (a) though (f) being referred to hereinafter as the “Amounts and
Benefits”), and the Company shall have no further obligation with respect to
this Agreement other than as provided in Sections 6.5, 7 and 8 hereof. Any stock
options and restricted stock previously granted to the Executive that have not
vested in accordance with the terms of their grants as of the Date of
Termination shall be forfeited as of the Date of Termination.
4.4.2    Termination as a result of Death, Disability, Without Cause or For Good
Reason. If, prior to the expiration of the Term, the Executive resigns from his
employment hereunder for Good Reason, his employment is terminated by reason of
his death or the Company terminates the Executive’s employment hereunder without
Cause or for reason of Executive’s Disability, then the Company shall pay or
provide the Executive the Amounts and Benefits and, subject to Section 4.4.8:


11

--------------------------------------------------------------------------------





(i)    Subject to Section 8.10.2, an amount equal to the sum of (x) the balance
of the Base Salary due under this Agreement or two times the Base Salary as then
in effect (without taking into account any reduction therein that constitutes a
basis for Good Reason), whichever is greater, plus (y) an amount equal to two
times the average of the Incentive Bonus the Executive received from the Company
for all fiscal years completed during the Term, with the aggregate amount due
paid in equal installments on the Company’s normal payroll dates for a period of
12 months from the Date of Termination in accordance with the normal payroll
practices of the Company, with each such payment deemed to be a separate payment
for the purposes of Code Section 409A (as defined below);
(ii)    in the event such resignation or termination occurs following the
Company’s first fiscal quarter of any year, a pro rata portion of the
Executive’s Incentive Bonus for the fiscal year in which the Executive’s
termination occurs based on actual results for such year (determined by
multiplying the amount of such Incentive Bonus which would be due for the full
fiscal year, as determined in good faith by the Board, by a fraction, the
numerator of which is the number of days during the fiscal year of termination
that the Executive is employed by the Company and the denominator of which is
365), paid in accordance with Section 2.2 (including payment timing, “Pro Rata
Bonus”); and
(iii)    the continuation of all benefits for 24 months from the Date of
Termination.
In addition, subject to Section 4.4.8, the vesting of all unvested stock options
and restricted stock previously granted to the Executive shall be accelerated by
(x) 24 months, in the case of a termination by the Company without Cause or
resignation for Good Reason or (y) 12 months, in the case of a termination on
account of Executive’s death or Disability, and any such stock options,
notwithstanding any provision to the contrary in the option or the plan pursuant
to which the option was granted, shall remain exercisable for a period of 12
months following the Date of Termination or, if earlier, until the original
expiration date of the option.
4.4.3    Termination Following Change in Control. Anything contained herein to
the contrary notwithstanding, in the event the Executive resigns from his
employment hereunder for Good


12

--------------------------------------------------------------------------------





Reason, the Company terminates the Executive’s employment hereunder without
Cause or Executive’s employment terminates by reason of death or Disability, in
each case, within 60 days preceding or 12 months following a Change in Control
(as defined below), or the Term expires or is not renewed due to the Company’s
delivery of a notice of nonrenewal and the Executive’s employment is then
terminated without Cause within 12 months following a Change in Control, then
the Company shall pay or provide the Executive the Amounts and Benefits and,
subject to Section 4.4.8, a severance payment as follows:
(i)    subject to Section 8.9.2, an amount equal to the sum of (x) the balance
of the Base Salary due under this Agreement or two and one half times the Base
Salary as then in effect (without taking into account any reduction therein that
constitutes a basis for Good Reason), whichever is greater, plus (y) an amount
equal to two and one half times the average of the Incentive Bonus the Executive
received from the Company for all fiscal years completed during the Term, with
the aggregate amount due paid in equal installments on the Company’s normal
payroll dates for a period of 12 months from the Date of Termination in
accordance with the normal payroll practices of the Company, with each such
payment deemed to be a separate payment for the purposes of Code Section 409A
(as defined below);
(ii)    in the event such resignation or termination occurs following the
Company’s first fiscal quarter of any year, a Pro Rata Bonus, paid in accordance
with Section 2.2 (including payment timing); and
(iii)    the continuation of all benefits for 24 months from the Date of
Termination.
In addition, subject to Section 4.4.8, the vesting of all unvested stock options
and restricted stock previously granted to the Executive shall be accelerated to
the Date of Termination and any such stock options, notwithstanding any
provision to the contrary in the option or the plan pursuant to which the option
was granted, shall remain exercisable for a period of 12 months following the
Date of Termination or, if earlier, until the original expiration date of the
option.


13

--------------------------------------------------------------------------------





4.4.4    No Mitigation or Offset. The Executive shall not be required to
mitigate the amount of any payment provided for in this Section 4.4 by seeking
other employment or otherwise, nor shall the amount of any payment provided for
in this Section 4.4 be reduced by any compensation earned by the Executive as
the result of employment by another employer or business or by profits earned by
the Executive from any other source at any time before and after the Date of
Termination.
4.4.5    Release. Notwithstanding any provision to the contrary in this
Agreement, the Company’s obligation to pay or provide the Executive with the
payments and benefits under Sections 4.4.2 and 4.4.3 (other than the Amounts and
Benefits), and any distributions with respect to the restricted stock and stock
options under Sections 4.4.2 and 4.4.3, shall be conditioned on the Executive’s
execution and failure to revoke a waiver and general release in a form generally
consistent with Exhibit A hereto (subject to such changes as may be necessary at
the time of execution in order to make such release enforceable) (the
“Release”). The Company shall provide the Release to the Executive within seven
days following the applicable Date of Termination. In order to receive the
payments and benefits under Sections 4.4.2 and 4.4.3 (other than the Amounts and
Benefits) and the distributions with respect to the restricted stock and stock
options under Sections 4.4.2 and 4.4.3, the Executive will be required to
execute and deliver the Release within 21 days after the date it is provided to
him and not to revoke it within seven days following such execution and
delivery. Notwithstanding anything to the contrary contained herein, (i) all
payments delayed pursuant to this Section, except to the extent delayed pursuant
to Section 8.10.2, shall be paid to the Executive in a lump sum on the first
Company payroll date on or following the 60th day after the Date of Termination,
and any remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein, with each
such payment deemed to be a separate and distinct payment for the purposes of
Code Section 409A (as defined below) and (ii) all distributions with respect to
the restricted stock and stock options delayed pursuant to this Section, except
to the extent delayed pursuant to Section 8.10.2, shall be distributed to the
Executive on the 60th day after the Date of Termination.


14

--------------------------------------------------------------------------------





5.
INSURABILITY; RIGHT TO INSURE

The Company shall have the right to maintain key man life insurance in its own
name covering the Executive’s life in an amount of up to $50,000,000.00. The
Executive shall fully cooperate in the procuring of such insurance, including
submitting to any required medical examination and by completing, executing and
delivering such applications and other instrument in writing as may be
reasonably required by any insurance company to which application for insurance
may be made by the Company. The Company’s ability to procure any key man life
insurance covering Executive’s life shall not be a condition of employment.
6.
CONFIDENTIALITY; NON-COMPETITION; NON-SOLICITATION; NON- DISPARAGEMENT;
COOPERATION

6.1    Confidential Information. The Company and the Executive acknowledge that
the services to be performed by the Executive under this Agreement are unique
and extraordinary and, as a result of such employment, the Executive shall be in
possession of Confidential Information (as defined below) relating to the
business practices of the Company and its subsidiaries and affiliates
(collectively, the “Company Group”). The term “Confidential Information” shall
mean any and all information (oral and written) relating to the Company Group,
or any of their respective activities, or of the clients, customers or business
practices of the Company Group, other than such information which (i) is
generally available to the public or within the relevant trade or industry,
other than as the result of breach of the provisions of this Section 6.1, or
(ii) the Executive is required to disclose under any applicable laws,
regulations or directives of any government agency, tribunal or authority having
jurisdiction in the matter or under subpoena or other process of law.
Confidential Information includes, but it not limited to, information that the
Executive creates, develops, derives, obtains, makes known, or learns about
which has commercial value in the business in which the Company Group is
involved and which is treated by the Company Group as confidential, such as
trade secrets, ideas, processes, formulas, compounds, compositions, research and
clinical data, know-how, discoveries, developments, designs, innovations,


15

--------------------------------------------------------------------------------





plans, strategies, pricing, costs, financial information, employee information,
forecasts and current and prospective customer and supplier lists. The Executive
shall not, during the Term or at any time thereafter, except as may be required
in the course of the performance of his duties hereunder (including pursuant to
Section 6.6 below) and except with respect to any litigation or arbitration
involving this Agreement, including the enforcement hereof, directly or
indirectly, use, communicate, disclose or disseminate to any person, firm or
corporation any Confidential Information acquired by the Executive during, or as
a result of, his employment with the Company, without the prior written consent
of the Company. Without limiting the foregoing, the Executive understands that
the Executive shall be prohibited from misappropriating any trade secret of the
Company Group or of the clients or customers of the Company Group acquired by
the Executive during, or as a result of, his employment with the Company, at any
time during or after the Term.
6.2    Return of Property. Upon the termination of the Executive’s employment
for any reason all Company Group property that is in the possession of the
Executive, including all documents, records, drug formulations, notebooks,
equipment, price lists, specifications, programs, customer and prospective
customer lists and other materials that contain Confidential Information that
are in the possession of the Executive, including all copies thereof, shall be
promptly returned to the Company. Anything to the contrary herein
notwithstanding, the Executive shall be entitled to retain (i) papers and other
materials of a personal nature, including photographs, correspondence, personal
diaries, calendars and rolodexes, personal files and phone books, (ii)
information showing his compensation or relating to reimbursement of expenses,
(iii) information that he reasonably believes may be needed for tax purposes and
(iv) copies of plans, programs and agreements relating to his employment, or
termination thereof, with the Company.
6.3    Non-Competition. Except in the case of a Termination pursuant to Section
4.4.3 following a Change in Control, the Executive hereby agrees that he shall
not, during the Term, directly or indirectly, engage or have an interest in, or
render any services to, any business (whether as owner, manager, operator,
licensor, licensee, lender, partner, stockholder, joint venturer, employee,
consultant or otherwise)


16

--------------------------------------------------------------------------------





(such activities hereinafter referred to collectively as “Engaging”) that
competes directly with the Company. Notwithstanding the foregoing, nothing
herein shall prevent the Executive from (i) owning securities in a publicly
traded entity whose activities compete with those of the Company (or any member
thereof), provided that such securities holdings are not greater than five
percent of the equity ownership in such entity; (ii) Engaging in the business of
the ownership and licensing (as licensor) of trademarks and brands if the
products or services carrying such trademarks and brands do not compete with the
products or services carrying the trademarks and brands owned and licensed (as
licensor) by the Company, or that the Company is actively planning to own or
license (as licensor), on the Date of Termination; or (iii) Engaging in an
operating company (including ownership of securities of such operating company’s
holding company) with annual revenues not in excess of $10,000,000.
6.4    Prohibition on Use of Confidential Information to Solicit Customers and
Prospects. During the Executive’s employment, the Executive shall not engage in
any other employment or activity that might materially interfere with the
interests of the Company Group. Furthermore, the Executive shall not, except in
the furtherance of the Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (i) during the Term (except in the good faith performance of his duties)
and for a period of 24 months thereafter, solicit, aid or induce any employee,
representative or agent of the Company to leave such employment or retention or
to accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or hire or retain any
such employee, representative or agent, or take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying,
hiring or soliciting any such employee, representative or agent, (ii) during the
Term (except in the good faith performance of his duties) and for a period of 12
months thereafter, solicit, aid or induce (or attempt to do any of the
foregoing) directly or indirectly, any current or prospective customer of the
Company with whom the Executive in any way dealt with at any time during the
last two years of the Executive’s employment to purchase goods or services then
sold by the Company from another person, firm, corporation or other


17

--------------------------------------------------------------------------------





entity or assist or aid any other persons or entity in identifying or soliciting
any such customer or (iii) during the Term (except in the good faith performance
of his duties) and for a period of 24 months thereafter, interfere in any manner
with the relationship of the Company and any of its vendors. An employee,
representative or agent shall be deemed covered by this Section while so
employed or retained by the Company and for six months thereafter. Anything to
the contrary herein notwithstanding, the following shall not be deemed a
violation of this Section 6.4: (a) the Executive’s solicitation of the Company’s
customers and/or vendors in connection with, and directly related to, his
Engaging in a business that complies with Sections 6.3(ii) or (iii); (b) the
Executive’s responding to an unsolicited request for an employment reference
regarding any former employee of the Company from such former employee, or from
a third party, by providing a reference setting forth his personal views about
such former employee; or (c) if an entity with which the Executive is associated
hires or engages any employee of the Company, if the Executive was not, directly
or indirectly, involved in hiring or identifying such person as a potential
recruit or assisting in the recruitment of such employee. For purposes hereof,
the Executive shall be deemed to have been involved “indirectly” in soliciting,
hiring or identifying an employee only if the Executive (x) directs a third
party to solicit or hire the Employee, (y) identifies an employee to a third
party as a potential recruit or (z) aids, assists or participates with a third
party in soliciting or hiring an employee.
6.5    Non-Disparagement. At no time during or within five years after the Term
shall the Executive, directly or indirectly, disparage the Company Group or any
of the Company Group’s past or present employees, directors, products or
services. The Company shall advise its senior officers and the members of the
Board (while serving in such capacities) not to disparage the Executive during
the period. Notwithstanding the foregoing, nothing in this Section 6.5 shall
prevent any person from making any truthful statement to the extent (i)
necessary to rebut any untrue public statements made about him or her; (ii)
necessary with respect to any litigation, arbitration or mediation involving
this Agreement and the enforcement thereof; (iii) required by law or by any
court, arbitrator, mediator or administrative or


18

--------------------------------------------------------------------------------





legislative body (including any committee thereof) with jurisdiction over such
person; or (iv) made as good faith competitive statements in the ordinary course
of business.
6.6    Cooperation. Upon the receipt of reasonable notice from the Company
(including the Company’s outside counsel), the Executive shall, while employed
by the Company and thereafter, respond and provide information with regard to
matters of which the Executive has knowledge as a result of the Executive’s
employment with the Company and will provide reasonable assistance to the
Company Group and its representatives in defense of any claims that may be made
against the Company Group (or any member thereof), and will provide reasonable
assistance to the Company Group in the prosecution of any claims that may be
made by the Company Group (or any member thereof), to the extent that such
claims may relate to matters related to the Executive’s period of employment
with the Company (or any predecessors). Any request for such cooperation shall
take into account the Executive’s personal and business commitments. The
Executive shall promptly inform the Company (to the extent the Executive is
legally permitted to do so) if the Executive is asked to assist in any
investigation of the Company Group (or any member thereof) or their actions,
regardless of whether a lawsuit or other proceeding has then been filed with
respect to such investigation. If the Executive is required to provide any
services pursuant to this Section 6.6 following the Term, upon presentation of
appropriate documentation, the Company shall promptly reimburse the Executive
for reasonable out-of-pocket travel, lodging, communication and duplication
expenses incurred in connection with the performance of such services and in
accordance with the Company’s expense policy for its senior officers (provided
that it shall be in Executive’s discretion to travel via first or business
class, which costs shall be reimbursable by the Company), for reasonable legal
fees to the extent the Executive in good faith believes that separate legal
representation is reasonably required, and for the Executive’s time at a rate
equivalent to the Executive’s most recent base salary. The Executive’s
entitlement to reimbursement of such costs and expenses, including legal fees,
pursuant to this Section 6.6, shall in no way affect the Executive’s rights, if
any, to be indemnified and/or advanced


19

--------------------------------------------------------------------------------





expenses in accordance with the Company’s (or any of its subsidiaries’)
corporate or other organizational documents, any applicable insurance policy,
and/or in accordance with this Agreement.
6.7    Remedies and Reformation. Without intending to limit the remedies
available to the Company, the Executive acknowledges that a breach of any of the
covenants contained in this Section 6 may result in material and irreparable
injury to the Company, or its affiliates or subsidiaries, for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of such a breach or threat the Company
shall be entitled to a temporary restraining order and/or a preliminary or
permanent injunction restraining the Executive from engaging in activities
prohibited by this Section 6 or such other relief as may be required
specifically to enforce any of the covenants in this Section 6. If for any
reason it is held that the restrictions under this Section 6 are not reasonable
or that consideration therefor is inadequate, such restrictions shall be
interpreted or modified to include as much of the duration and scope identified
in this Section as will render such restrictions valid and enforceable.
6.8    Violations. In the event of any violation of the provisions of this
Section 6, the Executive acknowledges and agrees that: (a) the post-termination
restrictions contained in this Section 6 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation; (b) any severance payable
which remains unpaid or other benefits yet to be received under Section 4.4.2 or
4.4.3 shall be forfeited by the Executive; and (c) any vested options not
exercised as of the date of any violation of the provisions of this Section 6
shall be forfeited.
7.
INDEMNIFICATION; DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE

During the Term and thereafter, the Company shall indemnify and hold harmless
the Executive and his heirs and representatives as, and to the extent, provided
in the Company’s by-laws. During the Term and thereafter, the Company shall also
cover the Executive under the Company’s directors’ and officers’


20

--------------------------------------------------------------------------------





liability insurance on the same basis as it covers other senior executive
officers and directors of the Company.
8.
MISCELLANEOUS

8.1    Notices. All notices or communications hereunder shall be in writing,
addressed as follows (or to such other address as either party may have
furnished to the other in writing by like notice):
To the Company:
Impax Laboratories, Inc.

31047 Genstar Rd.
Hayward, CA 94544
Attn: Chairman, Compensation Committee
To the Executive, at the last address for the Executive on the books of the
Company.
All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, (iii) if sent by overnight courier, one business day after being
sent by overnight courier, or (iv) if sent by registered or certified mail,
postage prepaid, return receipt requested, on the fifth day after the day on
which such notice is mailed.
8.2    Testing; Verification. As a condition of the Executive’s employment with
the Company, the Executive will be required to successfully complete a drug
test, background check and credit check, the cost of which shall be paid by the
Company. In addition, to comply with Department of Homeland Security, the
Executive will be required to provide verification of the Executive’s identity
and legal right to work in the United States and must complete a Form I-9 within
the first three (3) days of the Effective Date. The Company shall notify the
Executive of the identity of a clinic for drug testing that is local to the
Executive, and the Executive hereby agrees to schedule an appointment with such
clinic within forty-eight (48) hours of the date of this Agreement. In the event
the Executive fails any such tests or such verification, then this Agreement
shall be void ab initio and of no further force or effect.


21

--------------------------------------------------------------------------------





8.3    Severability. Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
8.4    Binding Effect; Benefits. The Executive may not delegate his duties or
assign his rights hereunder. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company other than pursuant to a
merger or consolidation in which the Company is not the continuing entity, or a
sale, liquidation or other disposition of all or substantially all of the assets
of the Company, provided that the assignee or transferee is the successor to all
or substantially all of the assets or businesses of the Company and assumes the
liabilities, obligations and duties of the Company under this Agreement, either
contractually or by operation of law. The Company further agrees that, in the
event of any disposition of its business and assets described in the preceding
sentence, it shall use its best efforts to cause such assignee or transferee
expressly to assume the liabilities, obligations and duties of the Company
hereunder. For the purposes of this Agreement, the term “Company” shall include
the Company and, subject to the foregoing, any of its successors and assigns.
This Agreement shall inure to the benefit of, and be binding upon, the parties
hereto and their respective heirs, legal representatives, successors and
permitted assigns.
8.5    [Intentionally Omitted.]
8.6    Entire Agreement. This Agreement, including the Exhibits hereto,
represent the entire agreement of the parties with respect to the subject matter
hereof and shall supersede any and all previous contracts, arrangements,
proposed terms or understandings between the Company and the Executive. This
Agreement (including any of the Exhibits hereto) may be amended, modified or
replaced at any time by mutual written agreement of the parties hereto. In the
case of any conflict between any express term of


22

--------------------------------------------------------------------------------





this Agreement and any statement contained in any plan, program, arrangement,
employment manual, memorandum or rule of general applicability of the Company,
this Agreement shall control.
8.7    Withholding. The payment of any amount pursuant to this Agreement shall
be subject to applicable withholding and payroll taxes, and such other
deductions as may be required by applicable law.
8.8    Governing Law. This Agreement and the performance of the parties
hereunder shall be governed by the internal laws (and not the law of conflicts)
of the State of Delaware.
8.9    Arbitration. Any dispute or controversy, including, but not limited to,
discrimination claims and claims involving a class, arising under or in
connection with this Agreement or the Executive’s employment with the Company,
other than injunctive relief under Section 6.7 hereof, shall be settled
exclusively by arbitration, conducted before a single arbitrator in Delaware
(applying Delaware law) in accordance with the Commercial Arbitration Rules and
Procedures of the American Arbitration Association then in effect. The decision
of the arbitrator will be final and binding upon the parties hereto. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction. The
parties acknowledge and agree that in connection with any such arbitration and
regardless of outcome (a) each party shall pay all its own costs and expenses,
including without limitation its own legal fees and expenses, and (b) joint
expenses shall be borne equally among the parties. EACH PARTY WAIVES RIGHT TO
TRIAL BY JURY.
8.10    Section 409A of the Code.
8.10.1    General. It is intended that the provisions of this Agreement comply
with Section 409A of the Internal Revenue Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”), and all provisions of
this Agreement shall be construed in a manner consistent with the requirements
for avoiding taxes or penalties under Code Section 409A. If any provision of
this Agreement (or of any award of compensation, including equity compensation
or benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A, the Company shall, upon the specific request of the
Executive, use its reasonable business efforts to in good faith reform


23

--------------------------------------------------------------------------------





such provision to comply with Code Section 409A; provided, that to the maximum
extent practicable, the original intent and economic benefit to the Executive
and the Company of the applicable provision shall be maintained. The Company
shall timely use its reasonable business efforts to amend any plan or program in
which the Executive participates to bring it in compliance with Code Section
409A.
8.10.2    Separation from Service; Six-Month Delay. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits upon or following
a termination of employment unless such termination is also a “Separation from
Service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“termination of employment” or like terms shall mean Separation from Service. If
the Executive is deemed on the Date of Termination to be a “specified employee,”
within the meaning of that term under Section (a)(2)(B) of Code Section 409A
(“Code Section 409(a)(2)(B)”)and using the identification methodology selected
by the Company from time to time, or if none, the default methodology, then with
regard to any payment, the providing of any benefit or any distribution of
equity made subject to this Section 8.10.2, to the extent required to be delayed
in compliance with Code Section 409A(a)(2)(B), and any other payment, the
provision of any other benefit or any other distribution of equity that is
required to be delayed in compliance with Code Section 409A(a)(2)(B), such
payment, benefit or distribution shall not be made or provided prior to the
earlier of (i) the expiration of the six-month period measured from the date of
the Executive’s Separation from Service or (ii) the date of the Executive’s
death. On the first day of the seventh month following the date of the
Executive’s Separation from Service or, if earlier, on the date of his death,
(x) all payments delayed pursuant to this Section 8.10.2 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein
and (y) all distributions of equity delayed pursuant to this Section 8.10.2
shall be made to the Executive. In addition


24

--------------------------------------------------------------------------------





to the foregoing, to the extent required by Code Section 409A(a)(2)(B), prior to
the occurrence of both a Disability termination as provided in Section 4.1.2
hereof and the Executive’s becoming “disabled” under Code Section 409A, the
payment of any compensation to the Executive under this Agreement shall be
suspended for a period of six months commencing at such time that the Executive
shall be deemed to have had a Separation from Service because either (A) a sick
leave ceases to be a bona fide sick leave of absence, or (B) the permitted time
period for a sick leave of absence expires (an “SFS Disability”), without regard
to whether such SFS Disability actually results in a Disability termination.
Promptly following the expiration of such six-month period, all compensation
suspended pursuant to the foregoing sentence (whether it would have otherwise
been payable in a single sum or in installments in the absence of such
suspension) shall be paid or reimbursed to the Executive in a lump sum. On any
delayed payment date under this Section 8.10.2, there shall be paid to the
Executive or, if the Executive has died, to his estate, in a single cash lump
sum together with the payment of such delayed payment, interest on the aggregate
amount of such delayed payment at the Delayed Payment Interest Rate (as defined
below) computed from the date on which such delayed payment otherwise would have
been made to the Executive until the date paid. For purposes of the foregoing,
the “Delayed Payment Interest Rate” shall mean the prime interest rate as
reported in The Wall Street Journal as of the business day immediately preceding
the payment date for the applicable delayed payment.
8.10.3    Expense Reimbursement. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the
Internal Revenue Code and the regulations and guidance promulgated thereunder
solely because such expenses are subject to a limit


25

--------------------------------------------------------------------------------





related to the period the arrangement is in effect and (iii) such payments shall
be made on or before the last day of the Executive’s taxable year following the
taxable year in which the expense was incurred.
8.11    Survivorship. Except as otherwise expressly set forth in this Agreement,
upon the expiration of the Term, the respective rights and obligations of the
parties shall survive such expiration to the extent necessary to carry out the
intentions of the parties as embodied in this Agreement. This Agreement shall
continue in effect until there are no further rights or obligations of the
parties outstanding hereunder and shall not be terminated by either party
without the express prior written consent of both parties.
8.12    Counterparts. This Agreement may be executed in counterparts (including
by electronic transmission) which, when taken together, shall constitute one and
the same agreement of the parties.
8.13    Company Representations. The Company represents and warrants to the
Executive that (i) the execution, delivery and performance of this Agreement
(and the agreements referred to herein) by the Company has been fully and
validly authorized by all necessary corporate action, (ii) the officer or
director signing this Agreement on behalf of the Company is duly authorized to
do so, (iii) the execution, delivery and performance of this Agreement does not
violate any applicable law, regulation, order, judgment or decree or any
agreement, plan or corporate governance document to which the Company is a party
or by which it is bound and (iv) upon execution and delivery of this Agreement
by the Executive and the Company, it shall be a valid and binding obligation of
the Company enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.


[Signature Page Follows]


26

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, as of the date first set forth
above.
 
 
Impax Laboratories, Inc.
 
 
 
 
By:
/s/ Robert L. Burr
 
Name:
Robert L. Burr
 
Title:
Chairman of the Board of Directors
 
 
 
 
 
/s/ Paul M. Bisaro
 
 
Paul M. Bisaro



27

--------------------------------------------------------------------------------






EXHIBIT A
Form of General Release and Waiver
General Release and Waiver


This General Release and Waiver (this “Release”) is entered into effective as of
_________, by Paul M. Bisaro (the “Executive”), on the one hand, and Impax
Laboratories, Inc. and its subsidiaries and affiliates (collectively, the
“Company”), on the other hand (the Executive and the Company are referred to
collectively as the “Parties”). Defined terms used but not defined herein shall
have the same meaning as set forth in the Employment Agreement between the
Executive and the Company dated March 24, 2017 (“Employment Agreement”).
1.    Confirmation of Termination. The Executive’s employment with the Company
is terminated as of ___________ (the “Termination Date”). This Release sets
forth the payments, benefits, and other terms and conditions that the Company
will provide to the Executive under [, and serves as notice of, an election by
the Company of a termination pursuant to Section 4.1.6 of] the Employment
Agreement. If the Executive executes, delivers, and does not revoke this Release
as set forth in Section 13 below, the Executive will be entitled to the payments
and benefits pursuant to the terms hereof. Except as set forth in this Release,
the Executive acknowledges and agrees that the Termination Date is the date of
termination of his employment for all purposes, including for purposes of
participation in and coverage under all benefit plans and programs sponsored by
or through the Company. The Executive acknowledges and agrees that the Company
shall not have any obligation to rehire the Executive, nor shall the Company
have any obligation to consider him for employment after the Termination Date.
The Executive acknowledges and agrees that he will not knowingly seek employment
with the Company at any time in the future, and that the Company’s refusal to
employ the Executive in any future capacity will not subject the Company to
liability on any grounds. In the event that the Release does not become
effective pursuant to Section 13 of this Release or otherwise, then Company
reserves the right to claim that the Executive’s employment was terminated
pursuant to Section 4.1.5 of the Employment Agreement.


A-1

--------------------------------------------------------------------------------





2.    Resignation. Effective as of the Termination Date, the Executive hereby
resigns as an officer and director of the Company and all of its subsidiaries
and affiliates and from any positions held with any other entities at the
direction or request of the Company. The Executive agrees to promptly execute
and deliver such other documents as the Company shall reasonably request to
evidence such resignations. In addition, the Executive acknowledges and agrees
that the Termination Date shall be the date of his termination from all other
offices, positions, trusteeships, committee memberships and fiduciary capacities
held with, or on behalf of, the Company. The Executive agrees to make himself
available to assist and consult with the Company regarding matters relating to
his former duties for a period of six months after his Termination Date,
provided that the Executive is reimbursed for any and all reasonable expenses
related to such cooperation, including but not limited to, travel, lodging,
communication, and duplication expenses, and that the Executive is reimbursed
for reasonable attorney fees if the Executive in good faith believes that
separate legal representation is required, and that the Executive is compensated
for the Executive’s time at a rate equivalent to the Executive’s most recent
base salary.
3.    Termination Benefits. If the Executive executes and delivers this Release
and does not revoke this Release within the time set forth in Section 13 below,
then the Executive will be entitled, subject to the terms and conditions set
forth below and in the plan documents, to the payments and benefits set forth in
this Section 3 (collectively the “Termination Benefits”), which together satisfy
in full the Company’s obligations with respect to payments and benefits under
the Employment Agreement or otherwise:
a.    [Separation Pay: The Company shall pay the Executive $________
(representing ______ times the Executive’s Base Salary, (as defined in Section
2.1 of the Employment Agreement)), paid in equal installments on the Company’s
normal payroll dates for a period of 12 consecutive months commencing from the
Termination Date in accordance with the normal payroll practice of the Company,
with each payment deemed to be a separate payment for purposes of IRS Code
§409A. The first payment


A-2

--------------------------------------------------------------------------------





shall be made on the next normal payroll day following the Release Effective
Date, as that term is defined in Section 13 below.]
b.    [Separation Bonus: The Company shall pay the Executive $________
(representing ______ times the average of the Incentive Bonus (as defined in
Section 2.2 of the Employment Agreement) the Executive received from the Company
for all fiscal years completed during the term of the Employment Agreement),
paid in equal installments on the Company’s normal payroll dates for a period of
12 consecutive months commencing from the Termination Date in accordance with
the normal payroll practice of the Company, with each payment deemed to be a
separate payment for purposes of IRS Code §409A. The first payment shall be made
on the next normal payroll day following the Release Effective Date, as that
term is defined in Section 13 below.]
c.    [Pro Rata Bonus: No later than __________, the Company shall pay the
Executive a pro rata portion of the Executive’s Incentive Bonus for fiscal year
_____ based solely on the Company’s actual results against the Company’s goals
for the year (determined by multiplying the amount of such Incentive Bonus which
would be due for the full fiscal year, as determined in good faith by the Board,
by a fraction, the numerator of which is the number of days up to the
Termination Date during the fiscal year of termination that the Executive was
employed by the Company and the denominator of which is 365).]
d.    Benefits
i.    Medical Benefits: The Company will provide the Executive with information
regarding eligibility to continue medical, dental, and vision benefits under the
Consolidated Omnibus Budget Reconciliation Act, as amended (“COBRA”), in
accordance with its terms. If the Executive timely and effectively elects under
COBRA to continue medical benefit coverage after the Termination Date under the
Company Independence Blue Cross medical plan (or any successor plan) for himself
or any of his dependents currently enrolled on his plan (the “Dependents”), then
the Company will pay the insurer such COBRA medical benefit premiums for as long
as the Executive and/or his Dependents remain eligible for and enrolled under
COBRA for up to ___ consecutive months


A-3

--------------------------------------------------------------------------------





commencing immediately after the Termination Date. In the event the Executive or
his Dependents, after timely and effectively electing to continue such medical
benefit coverage under COBRA, and after using all available COBRA, becomes
ineligible to continue such medical benefit coverage under COBRA through no
fault of their own, the Executive and/or his Dependents (but only if they would
be eligible to obtain coverage under the Company Independence Blue Cross medical
plan had the Executive been employed by the Company at such time), as
applicable, may be eligible to convert to an individual Independence Blue Cross
Individual Personal Choice medical plan (or any successor plan as set forth in
the then applicable group medical plan documents) at the same cost to the
Executive for coverage as described under the plan documents. In such event, the
Company agrees to pay the insurer the premium for such individual plan for the
period commencing from such COBRA ineligibility date and ending on the last day
of the __-month period commencing immediately after the Termination Date.
ii.    [Dental Benefits: The Executive will remain eligible to continue dental
benefit coverage under the Company Delta Dental dental plan (or any successor
plan) for himself and his Dependents for up to 24 consecutive months commencing
immediately after the Termination Date. The Company will pay the insurer for any
related dental benefit premiums under such group dental plan for as long as the
Executive and/or his Dependents remain enrolled in such group dental benefit
plan, for up to 24 consecutive months commencing immediately after the
Termination Date.]
iii.    [Vision Benefits: The Executive will remain eligible to continue vision
benefit coverage under the Company VSP vision plan (or any successor plan) for
himself and his Dependents for up to 24 consecutive months commencing
immediately after the Termination Date. The Company will pay the insurer for any
related vision benefit premiums under such vision plan for as long as the
Executive and/or his Dependents remain enrolled in such group vision benefit
plan, for up to 24 consecutive months commencing immediately after the
Termination Date.]
iv.    Payment for Benefit Continuation. If it is not possible or convenient for
the Company to pay the insurer directly for any medical, dental, or vision
insurance benefit coverage set forth


A-4

--------------------------------------------------------------------------------





in Sections 3(d) hereunder, then the Executive will be solely responsible for
timely making such payments and the Company will reimburse the Executive within
30 days of receipt from the Executive of reasonable proof that payment has been
timely received by the insurer. The Executive agrees to notify the Company
promptly in writing after the Executive or his Dependents become eligible for
medical, dental or vision insurance benefits under another employer’s plan, in
which case any obligation by the Company under this Section 3 or otherwise to
extend such benefit(s) shall cease immediately.
e.    [Stock Option and Restricted Stock Awards: If the Executive executes,
delivers, and does not revoke this Release within the time set forth in Section
13 below, then (i) there shall be [a 12 month acceleration of vesting] for those
stock options and shares of restricted stock described in Table 1 of Exhibit A
hereof [and the Executive shall be entitled to exercise such stock options
described in Table 1 of Exhibit A hereof during the 12 month period immediately
following the Termination Date or, if earlier, until the original expiration
date of the options, and (ii) the Executive shall be entitled to exercise those
vested stock options described in Table 2 of Exhibit A hereof during the 12
month period immediately following the Termination Date or, if earlier, until
the original expiration date of the options]. Each of these stock options and
shares of restricted stock shall otherwise remain subject in all respects to the
restrictions of the applicable stock option grant or restricted stock award
agreements between the Executive and the Company and any applicable equity
incentive plan. Except as set forth in this Section 3(e) and Exhibit A; all
other stock options and shares of restricted stock held by the Executive that
are unvested shall terminate and be forfeited.]
f.    Subject to Section 3(e) above, any changes to the terms and conditions of
the Company’s benefit plans that apply generally to employees or to the
Company’s applicable equity incentive plan shall also apply to the Executive and
his entitlement under this Release (e.g., changes to the premiums, changes to
coverage, changes in insurers, changes to the equity incentive plans, etc.).
g.    Notwithstanding any other provision of this Release or the Employment
Agreement, the Executive acknowledges and agrees that the Termination Benefits
set forth in this Section


A-5

--------------------------------------------------------------------------------





3 together with the Amounts and Benefits (as defined in Section 4.4.1 of the
Employment Agreement), are the sole wages, payments, stock, stock options,
insurance, and benefits to which the Executive is entitled, under the Employment
Agreement or otherwise, and that no other wages, payments, stock, stock options,
insurance, benefits or other monies of any nature are due from the Company. The
Executive acknowledges and agrees that the Termination Benefits exceed any
wages, payment, stock, stock options, insurance, benefit, or other thing of
value to which the Executive might otherwise be entitled under any policy, plan
or procedure of the Company and/or any other agreement between the Executive and
the Company.
h.    All payments made to the Executive pursuant to this Section 3 shall be
subject to all applicable or required deductions, taxes, and withholdings.
4.    Acknowledgement of Payments Provided. Notwithstanding anything herein to
the contrary, the Amounts and Benefits (as defined in Section 4.4.1 of the
Employment Agreement) shall not be subject to the Executive’s execution of this
Release. The Executive acknowledges and agrees that the Company has paid the
Executive’s final wages (including any accrued, unused paid time off) and all
other Amounts and Benefits in full and that the Executive has submitted and been
reimbursed in full for all reasonable and necessary business expenses incurred
through the Termination Date.
5.    Tax Liability. Although the Company shall make applicable tax withholdings
from the Termination Benefits and the Amounts and Benefits, the Executive
acknowledges and agrees that any and all tax liability, penalties and interest
(including under Code Section 409A), if any, which may become due from the
Executive or assessed against the Executive because of the Termination Benefits
or Amounts and Benefits, and/or any other payments or benefits referenced in
this Release is the Executive’s sole responsibility, and the Executive will
timely pay any taxes, penalties and interest which may become due on it. The
Executive shall indemnify and hold harmless the Company from any tax, tax
penalty, interest, attorneys’ fees or other costs related to the failure by the
Executive to pay any tax liability assessed against the Executive, including
under Code Section 409A because of the payment of the Termination Benefits,
Amounts and Benefits, and/or any other payments or benefits referenced in this
Release.


A-6

--------------------------------------------------------------------------------





6.    General Release and Waiver. In consideration of the Termination Benefits
and/or any other payments or benefits referenced in this Release, and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
Executive for himself and for his heirs, executors, administrators, trustees,
legal representatives and assigns (collectively, the “Releasors”), hereby
releases, remises, and acquits the Company and its subsidiaries and affiliates
and all of their respective past, present and future parent entities,
subsidiaries, divisions, affiliates and related business entities, any of their
successors and assigns, assets, employee benefit plans or funds, and any of
their respective past and/or present directors, officers, fiduciaries, agents,
trustees, administrators, managers, supervisors, shareholders, investors,
employees, legal representatives, agents, counsel and assigns, whether acting on
behalf of the Company or its subsidiaries or affiliates or, in their individual
capacities (collectively, the “Releasees” and each a “Releasee”) from any and
all claims, known or unknown, which the Releasors have or may have against any
Releasee arising on or prior to the date that the Executive executes this
Release and any and all liability which any such Releasee may have to the
Releasors, whether denominated claims, demands, causes of action, obligations,
damages or liabilities arising from any and all bases, however denominated,
including but not limited to (a) any claim under the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Americans with Disabilities Act of 1990,
the Family and Medical Leave Act of 1993, the Civil Rights Act of 1964, the
Civil Rights Act of 1991, Section 1981 of the Civil Rights Act of 1866, the
Equal Pay Act, the Lilly Ledbetter Fair Pay Act, the Immigration Reform and
Control Act of 1986, the Employee Retirement Income Security Act of 1974,
(excluding claims for accrued, vested benefits under any employee benefit or
pension plan of the Company, subject to the terms and conditions of such plan
and applicable law), the Uniform Trade Secrets Act, the Sarbanes-Oxley Act of
2002, the Fair Labor Standards Act the Family and Medical Leave Act, the
National Labor Relations Act, the Lilly Ledbetter Fair Pay Act, the Worker
Adjustment and Retraining Notification Act, the New Jersey Law Against
Discrimination (which may include claims for race, color, familial status,
religious creed, ancestry, age, sex, pregnancy, national origin, or disability
discrimination and harassment), New Jersey Wage Payment


A-7

--------------------------------------------------------------------------------





Laws, N.J.S.A. § 34:11-1 et seq., the New Jersey Conscientious Employee
Protection Act, the New Jersey Family Leave Act, the New Jersey Worker Health
and Safety Act, the New York State Human Rights Law, the New York Labor Law
(including but not limited to the New York State Worker Adjustment and
Retraining Notification Act, all provisions prohibiting discrimination and
retaliation, and all provisions regulating wage and hour law), the New York
State Correction Law, the New York State Civil Rights Law, Section 125 of the
New York Workers’ Compensation Law, and the New York City Human Rights Law, all
as amended; (b) any and all claims arising from or relating to the Executive’s
employment relationship with Company and his service relationship as an officer
or director of the Company or any of its subsidiaries or affiliates, or as a
result of the termination of such relationships; (c) all claims related to the
Executive’s compensation or benefits from the Company or the Releasees,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company or the Releasees; (d) all claims for breach of
contract, wrongful termination and breach of the implied covenant of good faith
and fair dealing; (e) all tort claims, including claims for fraud, defamation,
privacy rights, emotional distress, and discharge in violation of public policy;
and (f) all federal, state (including but not limited to the States of Delaware,
California, New Jersey, New York and Pennsylvania), and local statutory or
constitutional claims, including claims for compensation, discrimination,
harassment, whistleblower protection, retaliation, attorneys’ fees, costs,
disbursements, or other claims (referred to collectively as the “Released
Claims”).
This Release does not release claims that cannot be released as a matter of law,
or the right to file a charge with or participate in a charge by the Equal
Employment Opportunity Commission (“EEOC”), or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, against the Company. However, by
executing this Release, the Executive hereby waives the right to recover in any
proceeding the Executive may bring before the EEOC or any state human rights
commission or in any proceeding brought by the EEOC or any state human rights
commission on the Executive’s behalf. This Release is for any relief, no matter
how denominated,


A-8

--------------------------------------------------------------------------------





including, but not limited to, injunctive relief, wages, back pay, front pay,
compensatory damages, or punitive damages.
This Release shall not apply to (i) the Executive’s rights to indemnification
from the Company, if any, or rights, if any, to be covered under any applicable
insurance policy with respect to any liability the Executive incurred or might
incur as an employee, officer or director of the Company including, without
limitation, the Executive’s rights under Section 7 of the Employment Agreement;
or (ii) any right the Executive may have to obtain contribution as permitted by
law in the event of entry of judgment against the Executive as a result of any
act or failure to act for which the Executive, on the one hand, and Company or
any other Releasee, on the other hand, are jointly liable.
The Executive waives and relinquishes all rights and benefits afforded by
Section 1542 of the Civil Code of California, to the extent applicable, which
provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
The Executive hereby acknowledges that the foregoing waiver is an essential and
material term of this Release.
7.    Continuing Covenants. Notwithstanding any other provisions of this
Release, the Executive acknowledges and agrees that he remains subject to the
provisions of Section 6 of the Employment Agreement and the Employee Invention
and Proprietary Information Agreement (“Invention Agreement”), both of which
shall remain in full force and effect for the periods set forth therein and are
deemed part of this Release. The Executive acknowledges and agrees that he has
made a diligent search for any Company property in his possession or control and
that he has returned all such property to the Company. The Executive
acknowledges and agrees that any action for injunctive relief brought for claims
arising out of Section 6 of the Employment Agreement or the Invention Agreement,
as well as any related claims for


A-9

--------------------------------------------------------------------------------





trade secret misappropriation, breach of fiduciary duty, unfair competition, or
other related business tort claims, shall be brought exclusively in Delaware
state court or Delaware federal court. The Executive shall submit to and accept
the exclusive jurisdiction of such suit, legal action, or proceeding in Delaware
state court or Delaware federal court. The Executive acknowledges and agrees to
accept personal jurisdiction in Delaware and also acknowledges and agrees not to
challenge the mandatory Delaware forum on any grounds whatsoever, including lack
of jurisdiction or forum non-conveniens.
8.    No Claims. The Executive acknowledges and agrees that there are no claims
or actions currently filed or pending relating to the subject matter of the
Release, the Employment Agreement, or any Released Claims. The Executive
acknowledges and agrees that the Executive will not file or permit to be filed
on the Executive’s behalf any such claims or actions. The Executive hereby
requests all administrative agencies having jurisdiction over employment and
labor law matters and courts to honor the Executive’s release of claims under
this Release. Should the Company ever request the Executive to execute any
administrative dismissal forms, the Executive shall immediately execute the form
and return it to the Company. Should the Executive file any claim or action
relating to the subject matter of this Release, the Employment Agreement, or any
Released Claims, such filing shall be considered an intentional breach of the
Release and the Executive will be subject, among other rights Company may have,
to all damages and costs available under law and equity, including without
limitation, the amount of consideration paid hereunder. The Executive further
acknowledges and agrees that the Executive has not failed to report any
work-related occupational injuries or diseases arising out of or in the course
of employment with the Company.
9.    No Admission. This Release does not constitute an admission of liability
or wrongdoing of any kind by the Company or any other Releasee. This Release is
not intended, and shall not be construed, as an admission that any Releasee has
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any wrong whatsoever against any
Releasor.


A-10

--------------------------------------------------------------------------------





10.    Heirs and Assigns. The terms of this Release shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns.
11.    Miscellaneous. This Release will be construed and enforced in accordance
with the laws of the State of Delaware without regard to the principles of
conflicts of law. If any provision of this Release is held by a court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall have no effect; however, the remaining provisions will be enforced to the
maximum extent possible. The parties acknowledge and agree that, except as
otherwise set forth herein, this Release constitutes the entire agreement and
complete understanding of the parties with regard to the matters set forth
herein and, except as otherwise set forth in this Release, supersedes any and
all agreements (including without limitation the Employment Agreement),
understandings, and discussions, whether written or oral, between the parties.
No other promises or agreements are binding unless in writing and signed by each
of the Parties after the Release Effective Date (as defined below). Should any
provision of this Release require interpretation or construction, it is agreed
by the Parties that the entity interpreting or constructing this Release shall
not apply a presumption against one party by reason of the rule of construction
that a document is to be construed more strictly against the Party who prepared
the document. The Parties agree to bear their own attorneys’ fees and costs with
respect to this Release.
12.    Knowing and Voluntary Waiver. The Executive acknowledges and agrees that
he: (a) has carefully read this Release in its entirety; (b) has had an
opportunity to consider it for at least 21 calendar days; (c) is hereby advised
by the Company in writing to consult with an attorney of his choosing in
connection with this Release; (d) fully understands the significance of all of
the terms and conditions of this Release and has discussed them with his
independent legal counsel, or had a reasonable opportunity to do so; (e) has had
answered to his satisfaction any questions he has asked with regard to the
meaning and significance of any of the provisions of this Release and has not
relied on any statements or explanations made by any Releasee or their counsel;
(f) understands that he has seven calendar days in


A-11

--------------------------------------------------------------------------------





which to revoke this Release (as described in Section 13) after signing it and
(g) is signing this Release voluntarily and of his own free will and agrees to
abide by all the terms and conditions contained herein.
13.    Effective Time of Release. The Executive may accept this Release by
signing it and delivering it to the Company as provided in Section 15 of this
Release within 21 days of his receipt hereof. After executing this Release, the
Executive will have seven calendar days (the “Revocation Period”) to revoke this
Release by indicating his desire to do so in writing delivered to the Company as
provided in Section 15 of this Release by no later than 12:00 p.m. EST on the
seventh calendar day following the date on which he executes and delivers this
Release. The effective date of this Release shall be the eighth day after the
Executive executes and delivers this Release (the “Release Effective Date”). If
the last day of the Revocation Period falls on a Saturday, Sunday or holiday,
the last day of the Revocation Period will be deemed to be the next business
day. If the Executive does not execute this Release or exercises his right to
revoke hereunder, he shall forfeit his right to receive any of the Termination
Benefits set forth in Section 3 above and any other payments or benefits
referenced in this Release with the sole exception of the Amounts and Benefits,
and to the extent such Termination Benefits have already been provided, the
Executive agrees that he will immediately reimburse the Company for the amounts
of such payment.
14.    Confidentiality. The provisions of this Release shall be held in
strictest confidence by the Executive. The Executive shall not publicize or
disclose it in any manner whatsoever; provided, however, that the Executive may
disclose this Release in confidence to his immediate family, attorney,
accountant, tax preparer, and financial advisor and the Executive may also
disclose this Release insofar as such disclosure may be necessary to enforce its
terms or as otherwise required by law. Notwithstanding anything herein to the
contrary, in the event of a breach of this Section 14, the Company’s remedies
shall be injunctive relief and all damages caused proximately by such breach. In
any legal action (including arbitration) the prevailing party shall be entitled
to reasonable attorney’s fees. The Company may at its option withhold payments
otherwise due under this Release (with the sole exception of the Amounts and


A-12

--------------------------------------------------------------------------------





Benefits) pending the resolution of any legal action (including arbitration) in
which the breach of this Section 14 is being disputed. Ultimately, however, the
remedies for a breach hereunder shall be limited as provided in this Section.
15.    Notices. All notices or communications hereunder shall be in writing, and
shall be addressed and delivered as follows (or to such other address as either
Party may have furnished to the other in writing by like notice): (a) To the
Company: Impax Laboratories, Inc., 31047 Genstar Road, Hayward, CA 94544, Attn:
Vice President of Human Resources, (b) To the Executive: [ ],
_________________________. All such notices and/or communications shall be
conclusively deemed to be received and shall be effective (i) if sent by hand
delivery, upon receipt, (ii) if sent by telecopy or facsimile transmission, upon
confirmation of receipt by the sender of such transmission, (iii) if sent by
overnight courier, one business day after being sent by overnight courier, or
(iv) if sent by registered or certified mail, postage prepaid, return receipt
requested, on the fifth day after the day on which such notice or correspondence
is mailed. All payments shall be made so that the recipient shall have
immediately available US denominated funds on the due date for such payment, and
shall be sent to the same addresses listed above.
16.    Breach of Release. Excluding the Executive’s duty of confidentiality, the
breach of which shall be exclusively governed by Section 14 hereof, if the
Executive violates any of his obligations under this Release, then the Company
may at its option terminate the Executive’s rights to any and all Termination
Benefits under Section 3 or any other payments or benefits referenced in this
Release (with the sole exception of the Amounts and Benefits); provided,
however, the Company may, in addition to any other rights it may have and in
accordance with applicable law, demand a monetary payment equal to all
Termination Benefits and other payments and benefits received by the Executive
or any other payments or benefits referenced in this Release (with the sole
exception of the Amounts and Benefits) and the Executive agrees to make such
payment promptly upon such demand. In the event that the Company


A-13

--------------------------------------------------------------------------------





alleges that the Executive breached the Release, the prevailing party will be
entitled to reasonable attorney fees.
17.    Dispute Resolution. Except as otherwise set forth herein, the Parties
hereby agree that any and all claims, disputes, demands, or controversies of any
nature whatsoever arising out of, or relating to, this Release, or its
interpretation, enforcement, breach, performance or execution, the Executive’s
employment with the Company, or the termination of such employment, including
but not limited to any statutory claims, shall be resolved, to the fullest
extent permitted by law, by final, binding and confidential arbitration in
Delaware (applying Delaware law) in accordance with the Commercial Arbitration
Rules and Procedures of the American Arbitration Association then in effect. The
decision of the arbitrator will be final and binding upon the parties thereto.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The Parties acknowledge and agree that in connection with any such
arbitration and regardless of outcome: (a) each party shall bear its own costs
and expenses, including without limitation its own legal fees and expenses, and
(b) joint expenses shall be born equally among the parties. EACH PARTY WAIVES
ITS RIGHT TO TRIAL BY JURY. Nothing in this Release is intended to prevent
either the Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any arbitration, including
but not limited to injunctive relief sought pursuant to Section 7 of this
Release.
[Signature Page Follows]


A-14

--------------------------------------------------------------------------------







Dated:
 
 
Paul M. Bisaro
 
 
Dated:
 
 
[NAME AND TITLE]
 
Impax Laboratories, Inc.



A-15

--------------------------------------------------------------------------------





EXHIBIT A
[Equity Awards]




A-16